DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0350553 to Wargo '553 in view of US 8,939,602 to Wessel.
Regarding claim 1, Wargo ‘553 discloses a magnetic mounting bracket for supporting a light source including: a base 202a having a first magnetic contact 222 on a bottom surface of the base; an arm mount 211 affixed to the base; at least one arm 208 pivotally fixed to the arm mount 211; and a pad 202b pivotally connected to an extending end of at least one arm 208, the pad 202b having a second magnetic contact.  Wargo ‘553 teaches that the mounting apparatus can be used to mount devices such as lights and so on to a structure.  The examiner submits that in to support the light to the mounting structure there must be a light mount affixed to the base 202a.  

Regarding claim 2, Wargo ‘553, as modified, discloses further including a post 204 affixed to the base 202a wherein the arm mount 211 could be slidably affixed to the post 204 for adjustment and mounting purposes.  Note Wessel teaches a slidable connection.
Regarding claim 3, Wargo ‘553, as modified, discloses wherein the post 204 could be affixed to a below center position on the base 202a when the mounting bracket is mounted against a magnetic wall structure (Fig. 3a).  
Regarding claim 4, Wargo ‘553, where Wessel ‘602 discloses wherein the light mount could be affixed to the post 204 opposite the base 202a.  
Regarding claim 5, Wargo ‘553, where Wessel ‘602 discloses wherein the post further includes a stop 28 spacing the arm mount 24 from the base 32.  
Regarding claim 6, Wargo ‘553, as modified by Wessel ‘602 teaches wherein the arm mount is secured to a post 18.  To further include a threaded bore suitable to pass a threaded fastener wherein the threaded fastener secures the arm mount to the post when the threaded fastener is threaded through the bore and positioned against the post would be an obvious modification and well known in the art.  
Regarding claim 7, Wargo ‘553, where Wessel ‘602 discloses wherein at least one arm further includes a locking bar 28 slidably affixed to at least one arm 22, wherein when at least one arm22  is in a folded configuration, the locking bar 28 slides between at least one arm and the arm mount 24 and maintains at least one arm 28 in a folded configuration.  

Regarding claim 10, Wargo ‘553, as modified, discloses wherein the first magnetic contact includes at least three magnetic disks 222 secured to the bottom surface of the base 202a (Fig. 3).  
Regarding claim 11, Wargo ‘553, as modified, discloses wherein the second magnetic contact includes a magnetic disk 222 secured to the pad 202b.  
Regarding claim 12, Wargo ‘553, as modified, discloses wherein the mounting bracket 208/210 includes a plurality of arms, each pivotally fixed to and spaced about the arm mount.  
Regarding claim 13, Wargo ‘553, as modified, discloses wherein the mounting bracket could further include at least four arms each pivotally fixed to and spaced about the arm mount 211.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St, Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 14 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0350553 to Wargo in view of US 8,939,602 to Wessel as applied to claims US 2017/0350553 to Wargo in view of US 8,939,602 to Wessel above, and further in view of US 9,577,417 to Stechmann.
Regarding claims 14 and 15,  Wargo ‘553, as modified, discloses a base.   Stechmann ‘417 discloses a cord loop 360 attached to a base with a magnet at a bottom.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the base of Wargo ‘553 with a cord loop as taught in Stechmann ‘417 for supporting the cord of an attached light fixture.  Maintaining cords is well known in the art.

Allowable Subject Matter
Claims 16-18 are allowed.
the sequence of the method steps as related to the components as claimed.
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art includes magnetic supports for supporting lights or the like, having a base, some with legs like a tripod and others with alternative attaching means.  The list is as follows: 2014/0288694; 2010/0039801; 10,927,999; 7,669,814; 7,364,320; 4,907,769; 10,337,666; 9,052,103; 3,638,889; 8,137,008; 5,039,050; 8,831,415.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/MONICA E MILLNER/Primary Examiner, Art Unit 3632